         Case 4:20-cv-00255-KGB Document 13 Filed 01/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ISHMAEL H. OBAMA                                                                    PLAINTIFF
ADC # 145160

v.                                  Case No. 4:20-cv-00255 KGB-JTR

DEXTER PAYNE, Director,
Arkansas Department of Correction, et al.                                       DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Ishmael H. Obama’s complaint is dismissed without prejudice (Dkt. No. 2). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment

would not be taken in good faith.

       It is so adjudged this 27th day of January, 2021.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
